Citation Nr: 0114992	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  95-25 735	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Basic eligibility to receive educational assistance benefits 
pursuant to Chapter 30, Title 38, United States Code.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Dean

INTRODUCTION

The appellant had active military service from April 1974 to 
March 1976, and from November 1977 to November 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from adjudicative determinations by the Atlanta 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was last before the Board in July 1999, when 
it was remanded to the RO for the purpose of according the 
appellant a personal hearing before a traveling Member of the 
Board.  In February 2001, the appellant waived his right to 
this hearing, and the case has been returned to the Board.  


REMAND

According to the current evidentiary record, the appellant 
reportedly served on active duty in the U.S. Army from April 
1974 to March 1976, at which time he received an Honorable 
Discharge.  He returned to active duty in the Army in 
November 1977 and continued to serve on active service until 
November 1987, when he received a General Discharge under 
honorable conditions due to his failure to successfully 
complete a program of rehabilitation for alcohol abuse.  

Based upon his first period of active service, the appellant 
qualified to receive educational benefits pursuant to 
Chapter 34 of Title 38, United States Code.  He did, in fact, 
receive approximately 15 months of Chapter 34 benefits, but 
still had unused entitlement under the Chapter 34 program 
when that program legally expired on December 31, 1989.  In 
order to receive additional educational benefits under the 
current Chapter 30 program, the appellant must meet certain 
basic service requirements as set forth at 38 U.S.C.A. 
§ 3011(a)(1)(B) (West 1991 & Supp. 2000) and 38 C.F.R. 
§ 21.7044 (2000).  

This claim has been denied because: (1) the appellant did not 
receive an Honorable Discharge terminating his active service 
on and after June 30, 1985; and (2) because he did not 
complete at least three years of active service after 
June 30, 1985, nor was he discharged from that period of 
service for a service-connected disability.  See 38 C.F.R. 
§ 21.7044(a)(4)(i)&(ii)(A) and (5)(ii).  

However, in his substantive appeal (VA Form 9, dated in June 
1995), the appellant claimed that he had filed for an 
upgraded discharge and that he had also filed a claim seeking 
service connection for his alcoholism.  If both of these 
actions were successful, it is possible that the appellant 
might satisfy the basic service requirements for eligibility 
under Chapter 30.  The Board notes that the appellant did not 
respond to the RO's letter of October 19, 1998 requesting 
documentation of any upgraded discharge; however, in his 
February 2001 written statement, he seemed to imply that he 
received an Honorable Discharge at the termination of both 
periods of active service.  Further clarification of the 
relevant facts may well be necessary in this case.  

In addition, the RO has not documented its consideration of 
the appellant's claim under the provisions of 38 C.F.R. 
§ 21.7044(a)(4)(ii)(B) (discharge for a medical condition 
pre-existing service which VA determines is not service-
connected); (D) (discharge for the convenience of the 
Government); and (F) (discharge for a physical or mental 
condition not characterized as a disability and not the 
result of willful misconduct, but which interfered with the 
claimant's performance of duty).  

Unfortunately, however, another circumstance not originally 
anticipated by the RO or the Board has arisen which may 
render all of the aforementioned considerations moot.  
Generally, an individual only has 10 years from the date of 
his last pertinent discharge from active service in which to 
utilize any Chapter 30 educational benefits to which he may 
be entitled.  In the present case, this means that the 
appellant would not be legally permitted to receive 
Chapter 30 benefits for his pursuit of any approved 
educational program on and after November 23, 1997.  See 
38 C.F.R. § 21.7050.  Certain extensions of this delimiting 
date are possible under certain circumstances which may 
include a specific type of correction of military records 
under Title 10 of the United States Code.  Otherwise the 
delimiting date for benefits has potentially passed, and if 
there is no basis for an extension there is no legal 
entitlement to additional educational benefits.  Obviously, 
this matter must also be clarified before further appellate 
consideration by the Board would be appropriate.  

Accordingly, this appeal is again remanded to the RO for the 
following further actions:  

1. The RO should first review the 
Chapter 30 file and ensure that all 
additional evidentiary development action 
required by the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA (to 
be codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are satisfied.  The RO 
should also refer to any pertinent 
guidance, including Federal Regulations, 
that has been or is subsequently 
provided.  

2.  The RO should then review the 
relevant evidence under the controlling 
legal criteria in order to determine if 
the appellant's Chapter 30 delimiting 
date has expired.  As part of this 
review, it should be determined whether 
the specified correction of military 
records under Title 10 of the United 
States Code could provide a basis for 
extending the delimiting date.

3.  Only if the aforementioned 
determination is favorable to the 
appellant should the RO attempt to obtain 
documentation of any discharge upgrade 
received by the appellant and/or of the 
results of any claim for service 
connection filed by him.  Then the RO 
should readjudicate the claim for 
Chapter 30 benefits under all of the 
controlling legal criteria, including 
38 C.F.R. § 21.7044(a)(4)(ii)(B),(D)&(F).  
The RO must fully document and discuss 
its consideration of each of these 
eligibility factors.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action unless he is so informed, but he may furnish 
additional evidence and/or argument on the remanded matters 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




